DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Regarding claims 1 and 10, from which all other claims depend, in line 2, “the vertebral bodies” should be “vertebral bodies”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, is it unclear if “an outer sleeve” is different from or the same as the outer sleeve previously recited in claim 10, from which claim 11 depends.  For the purpose of examination, it is assumed they are the same.
Regarding claim 11 and claim 12, from which claim 13 depends, “the head” lacks antecedent basis.  For the purpose of examination, it is assumed the body is referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0057131 (Ely) in view of U.S. Patent Application Publication No. 2009/0281579 (Weaver).
Regarding claim 1, Ely discloses a minimally invasive method (see paragraphs [0030] and [0031]) for cross connecting an existing rod construct having first and second rods (rods 5) attached to the vertebral bodies (see Fig. 1 and paragraph [0036]), the method comprising: providing a first crosslink connector (one of connector bodies 50, see Fig. 1) having a body (50a/50b) and a hook (56) extending from the body; coupling the hook of the attached first crosslink connector to the first rod (see paragraphs [0052] and [0098]); providing a second crosslink connector (another of connector bodies 50, see Fig. 1) having a body (50a/50b) and a hook (56) extending from the body; coupling the hook of the attached second crosslink connector to the second rod (see paragraphs [0052] and [0098]); connecting a crosslink rod (10/60) transverse to the first and second rods through the coupled first and second crosslink connectors (see paragraph [0100] and [0103] and Fig. 1); securing the crosslink rod to the connected first and second crosslink connector members via respective locking caps (20) (see paragraph [0105]).
Regarding claim 8, Ely discloses further comprising: creating a minimally invasive surgical opening prior to coupling the hook of the attached first crosslink connector to the first rod (see paragraphs [0030], [0067], and [0090]). 
Regarding claims 1-5 and 8, Ely fails to disclose providing an elongate inserter having a clamp at its distal end; attaching the first crosslink connector to the elongate inserter using the clamp; attaching the second crosslink connector to an elongate inserter (claim 1).  However, Ely does disclose a tool may be used to position components of a spinal stabilization system in a body, such as a tool for coupling connectors 50 to rods 5 (see paragraphs [0031] and [0099]).  Additionally, Weaver discloses a method for implanting a spinal stabilization system that includes providing an elongate inserter (550) having a clamp (570) at its distal end; and attaching a component (200) of the system to the elongate inserter using the clamp so that the component can be manipulated into a proper position (see paragraph [0119], [0148], [0149], and [0168]) (claim 1); wherein the inserter includes an outer sleeve (552) and the clamp includes a sliding pair of extensions (577/578) and the step of attaching a component to the inserter includes: grabbing the component with the pair of extensions (see paragraph [0119]); and sliding the extensions proximally inside the outer sleeve so that the extensions compress the component (see paragraphs [0119] and [0163]) (claim 2); wherein the inserter includes an outer sleeve (552) and the clamp includes a spring clamp (570; extensions spring from a clamp mode to a release mode, see paragraph [0119]) having a sliding pair of extensions (577/578) (claim 3); wherein the inserter includes a handle (590) and an outer sleeve (552) extending from the handle, and the clamp includes a sliding pair of extensions (577/578) and the step of attaching the component includes: rotating the handle in a first direction to slide the extensions proximally while the extensions are grabbing the component (see paragraphs [0118], [0119], and [0163]) (claim 4); and further comprising detaching the component from the clamp by rotating the handle in a second direction opposite from the first direction to slide the extensions distally (see paragraphs [0118] and [0119]) (claim 5); and inserting the inserter through the created minimally invasive surgical opening (see Abstract and paragraphs [0086] and [0148]) (claim 8).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ely to utilize the tool of Weaver to insert and couple the connectors to their respective rods as Ely suggests a tool may be used to couple the connectors to their respective rods (see Ely, paragraphs [0031] and [0099]), and Weaver suggests a tool that may be used to grab, manipulate, and release a component of a spinal fixation system in order to facilitate implantation of the component and system in a person (see paragraph [0108], [0115], and [0119]).  Additionally, it would be obvious to use rotation of the handle in a second, opposite direction to slide the extensions distally and have the inserter 550 be in release mode in order to allow for withdrawal of the tool so that it does not remain in the patient after implantation of the system is complete.
Regarding claim 6, Ely discloses wherein the body of the first crosslink connector includes a rod channel (54) defining a first longitudinal axis (axis along which crosslink rod 10 extends, see Figs. 5B and 5D) and the hook is adapted to grab the first rod and defines a second longitudinal axis (axis along which rod 5 extends, see Figs. 5B and 5D) lateral to the first longitudinal axis.
Regarding claim 7,  Ely discloses wherein the body of the first crosslink connector includes a pair of upwardly extending extenders (see Fig. 5A; opposing walls separated by cutout 65) that define the rod channel.
Regarding claim 10, Ely discloses a minimally invasive method (see paragraphs [0030] and [0031]) for cross connecting an existing rod construct having first and second rods (rods 5) attached to the vertebral bodies (see Fig. 1 and paragraph [0036]), the method comprising: providing a first crosslink connector (one of connector bodies 50, see Fig. 1), the first crosslink connector having a body (50a/50b) and a hook (56) extending from the body; creating a minimally invasive surgical opening (see paragraphs [0030], [0067], and [0090]); coupling the hook of the attached first crosslink connector to the first rod (see paragraphs [0052] and [0098]); providing a second crosslink connector (another of connector bodies 50, see Fig. 1), the second crosslink connector having a body (50a/50b) and a hook (56) extending from the body; coupling the hook of the attached second crosslink connector to the second rod (see paragraphs [0052] and [0098]); connecting a crosslink rod (10/60) transverse to the first and second rods through the coupled first and second crosslink connectors (see paragraph [0100] and [0103] and Fig. 1); securing the crosslink rod to the connected first and second crosslink connector members via respective locking caps (20) (see paragraph [0105]).
Regarding claims 10-13, Ely fails to disclose providing an elongate inserter having an outer sleeve and a clamp having a sliding pair of extensions and being received in the outer sleeve; attaching the first crosslink connector to the elongate inserter by using the clamp, wherein the body of the first crosslink connector is attached to the extensions and the extensions with the attached body are slid proximally to securely attach the first crosslink connector to the inserter; inserting the inserter through the created surgical opening; attaching the second crosslink connector to an elongate inserter (claim 10).  However, Ely does disclose a tool may be used to position components of a spinal stabilization system in a body, such as a tool for coupling connectors 50 to rods 5 (see paragraphs [0031] and [0099]).  Additionally, Weaver discloses a method for implanting a spinal stabilization system that includes providing an elongate inserter (550) having an outer sleeve (552) and a clamp (570) having a sliding pair of extensions (557/578) and being received in the outer sleeve (see paragraph [0119]); attaching a component (200) of the system to the elongate inserter by using the clamp, wherein the component is attached to the extensions and the extensions with the attached body are slid proximally to securely attach the component to the inserter so that the component can be manipulated into a proper position (see paragraph [0119], [0148], [0149], [0163], and [0168]); inserting the inserter through a created minimally invasive surgical opening (see Abstract and paragraphs [0086] and [0148]) (claim 10); wherein the inserter includes an outer sleeve (552) and the clamp includes a spring clamp (570; extensions spring from a clamp mode to a release mode, see paragraph [0119]) adapted to grab the component (claim 11); wherein the inserter includes a rotatable handle (590) coupled to an outer sleeve (552) and the step of attaching the component includes: rotating the handle in a first direction to slide the extensions proximally while the extensions are grabbing the component (see paragraphs [0118], [0119], and [0163]) (claim 12); and further comprising detaching the component from the clamp by rotating the handle in a second direction opposite from the first direction to slide the extensions distally (see paragraphs [0118] and [0119]) (claim 13).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ely to utilize the tool of Weaver to insert and couple the connectors to their respective rods as Ely suggests a tool may be used to couple the connectors to their respective rods (see Ely, paragraphs [0031] and [0099]), and Weaver suggests a tool that may be used to grab, manipulate, and release a component of a spinal fixation system in order to facilitate implantation of the component and system in a person (see paragraph [0108], [0115], and [0119]).  Additionally, it would be obvious to use rotation of the handle in a second, opposite direction to slide the extensions distally and have the inserter 550 be in release mode in order to allow for withdrawal of the tool so that it does not remain in the patient after implantation of the system is complete.
Regarding claim 14, Ely discloses wherein the body of the first crosslink connector includes a rod channel (54) defining a first longitudinal axis (axis along which crosslink rod 10 extends, see Figs. 5B and 5D) and the hook is adapted to grab the first rod and defines a second longitudinal axis (axis along which rod 5 extends, see Figs. 5B and 5D) lateral to the first longitudinal axis.
Regarding claim 15,  Ely discloses wherein the body of the first crosslink connector includes a pair of upwardly extending extenders (see Fig. 5A; opposing walls separated by cutout 65) that define the rod channel.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ely in view of Weaver, and further in view of U.S. Patent Application Publication No. 2011/0087298 (Jones).
Regarding claims 9 and 16, Weaver suggests wherein the inserter (550) includes an outer sleeve (552) and the clamp includes a sliding pair of extensions (577/578) (See analysis of claims 1-5 and 8 above), and Ely discloses inserting a locking cap (20) (see paragraph [0040]).  Ely and Weaver fail to suggest the step of securing the crosslink rod includes inserting a locking cap through a through hole of the outer sleeve while the inserter is attached to the body of the first crosslink connector.  However, Weaver does disclose that its inserter can be used as a surgical portal (see paragraph [0108]).  Additionally, Jones discloses an inserter tool (10) including an outer sleeve (20), wherein a locking cap (S) may be inserted through a through hole of the outer sleeve while the inserter is attached to a body (B) in order to couple the locking cap and the body together (see paragraph [0038]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ely and Weaver to insert a locking cap into a connector via a through hole of an outer sleeve of an inserter coupled to the connector as suggested by Jones in order to facilitate executing the method by using the inserter already clamped to the crosslink connector as a guide for inserting a locking cap into the crosslink connector.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose rod connectors and/or spinal implant tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773